DETAILED ACTION
Claims 21-40 are pending in the current application.  The present application is being examined under the AIA  first to invent provisions.     
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION. - The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 21-40 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.  
Specifically, Claim 21 is rejected since it appears that there is no distinction between the “at least two states.”  That is, the mode disclosed in the 3rd and 4th to the last lines of Claim 1 includes “illumination of the glyph area portion with the background area portion” while the mode disclosed in the last and 2nd to the last line of Claim 1 includes “illumination of the background area portion with the glyph area portion” as well, both in an “off state.” 
Claim 28 includes language similar to that of Claim 21 and is rejected for reasons at least similar to those discussed above. 
Regarding Claim 35, it is not clear to which item(s) other than the “background area portion” the gap is between.  
Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure.  Suzuki et al. (U.S. Pat. No. 6,911,971) discloses the use of a keycap comprising two illumination embodiments (e.g., FIG. 7A and 8A), but does not disclose that two illumination states that are selectively illuminable. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anthony R. Jimenez whose telephone number is (313) 446-6518.  The examiner can normally be reached M-F 12-9 PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner' s supervisor, Renee Luebke, can be reached at (571) 272-2009.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center.  Unpublished application information in Patent Center is available to registered users.  To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov.  Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.  For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ANTHONY R JIMENEZ/Primary Examiner, Art Unit 2833